DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Allowable Claims
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 10 and 19, in combination with other limitations of the claims, when considered as a whole, the prior art of record fails to disclose or specifically suggested generating, for the source n-gram in the first language, a predicted translation of the source n-gram from the first language to a second language, the generating the predicted translation comprising: determining, by the computer system, and based on the source n-gram, a set of similar n-grams, wherein each similar n-gram in the set of similar n-grams is a n-gram that is determined to be similar to the source n-gram based on the source n-gram and the similar n-gram meeting a similarity criterion, and each similar n-gram is in the first language, determining, by the computer system, for each n-gram in the set of similar n- grams, a target n-gram, wherein the target n-gram for the similar n-gram is in  the second language that is different from the first 
In the specific, with combined limitations recited in the claims.
Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art in order to arrive at the claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
March 15, 2022